DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 06/03/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected with traverse the invention of Group I, claims 1-4, 6-9, 11-12, 22-29 and 31, drawn to an article comprising a portion with the therapeutic agent, another portion with a secretion inducing agent, and a coating.  
Claims 1-4, 6-9, 11-12, 14-18, 20-29, 31-34 are pending in this application.  Claims 5, 10, 13, 19, 30 have been cancelled previously.  Claims 14-18 and 20-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-4, 6-9, 11-12, 22-29 have been amended.  New claims 32-34 have been added.  No new matter was added.  Claims 1-4, 6-9, 11-12, 22-29, 31-34 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's arguments, filed on 06/03/2022, have been fully considered, but they are moot in view of amendments to the claims.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
This application, filed August 12, 2020, claims benefit of provisional U.S. Application No. 621/885,450, filed August 12, 2019.

Information Disclosure Statement
The information disclosure statement, filed on 06/03/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 11, 29 are objected to because of the following informalities:  
In claim 11 the term “hydroxypropylmethyl cellulose” should be corrected to “hydroxypropyl methylcellulose” or “HPMC” (see claims 8).  
Claim 29 comprises the typographic error “a ratio of the first portion and the second portion” that needs to be corrected to “a ratio of the first portion to the second portion” for clarity or as needed.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 11-12, 22-29, 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) scope or breadth of the claims;  (2) nature of the invention;  (3) relative level of skill possessed by one of ordinary skill in the art;  (4) state of, or the amount of knowledge in, the prior art;  (5) level or degree of predictability, or a lack thereof, in the art;  (6) amount of guidance or direction provided by the inventor;  (7) presence or absence of working examples;  and (8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  
(1)  Scope or breadth of the claims.  The claims are broader in scope than the enabling disclosure.  Applicant is purporting articles configured for release of a therapeutic agent in a colon of a subject and comprising: (i) a 1st portion comprising a secretion inducing agent;  (ii) a 2nd portion adjacent to the 1st portion and comprising a therapeutic agent; and (iii) a degradable coating associated with the article; and wherein the secretion inducing agent increases the amount of the therapeutic agent available for absorption by the colon of the subject.  However, the specification provides enablement for only articles/compositions (as two-layer tablets) comprising Na-chenodeoxycholate in a 1st portion as a secretion inducing agent and Na-chenodeoxycholate in a 2nd portion as a therapeutic agent (Examples).  
(2)  Nature of the invention.  The nature of the invention is directed to drug delivery systems providing controlled targeted delivery of a therapeutic agent to the colon of a subject.
(3)  Relative level of skill possessed by one of ordinary skill in the art.  The relative level of skill possessed by one of ordinary skill in the art of drug delivery is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess a Ph.D. or M.D. in a scientific discipline such as medicinal chemistry, biochemistry, molecular biology, bioengineering, pharmacology, biology, polymer science, or the like. 
(4)  State of the art of medical/pharmacological research comprises laborious time-consuming and costly experimental methods comprising functional and non-functional assays representing both in vitro and in vivo experiments, to identify effective compositions and/or amounts of actives and/or additives, where it is nearly impossible to test large quantities of potential compositions and/or new therapeutic agents in vivo. 
(5)  Level or degree of predictability of properties of drug delivery systems is low, given that said properties depend on chemical structure of compounds included as well as on distribution of said compounds in the delivery system (e.g., multi-layer tablets, dual-matrix tablets, capsules comprising a mixture of granules in a carrier, hard shelled or soft shelled capsules, etc.).  
(6)  Amount of guidance or direction provided by the inventor is low, because the specification does not teach any correlation between (i) structural specificity of therapeutic agents and additional constituents, and/or structures of “portions” comprising secretion inducing agents and/or therapeutic agents; and (ii) required/claimed properties of compositions/articles; and only general statements what can be included in said compositions/articles is provided.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation to identify the effective compositions/articles and amounts of components that would provide targeted delivery of the therapeutic agent to a target location and increase the amount of the therapeutic agent available for absorption.
 (7)  Presence or absence of working examples.  The specification provides examples of using Na-chenodeoxycholate as a secretion agent (in a 1st portion) and Na-chenodeoxycholate as a therapeutic agent (in a 2nd portion) in combination with hydroxypropyl methylcellulose, magnesium stearate, and Aerosil® 200 Pharma (i.e., colloidal silicon dioxide) as carriers in two-layer tablets or capsules (Examples 1, 4).  The specification fails to provide scientific data and working embodiments with respect to a large scope of claimed compounds (i.e., secretion inducing agents, therapeutic agents, carriers/excipients) that can be used in said compositions/articles for providing controlled release of a therapeutic agent in a colon, and only a photograph of article/tablet comprising a Na-chenodeoxycholate (i.e., a secretion inducing agent) and 5-aminosalycic acid (a therapeutic agent) is provided (see Figs. 8, 9).  
(8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  One of ordinary skill in the art would have to conduct time-consuming and costly experiments comprising functional and non-functional assays (representing both in vitro and in vivo experiments) to determine for each therapeutic agent of interest (i) potential secretion inducing agents (i.e., a chemical species that stimulates the release of increased intestinal fluid along the gastrointestinal tract, e.g., relative to the basal release of intestinal fluid and/or the basal release of intestinal fluid in response to a foreign body present in the gastrointestinal tract such as food; see Specification Para. 0064), (ii) potential carriers for each portion/layer/compartments, (iii) as well as their distribution to identify the compositions/articles that would provide targeted delivery of said therapeutic agent to a colon and increase the amount of said therapeutic agent available for absorption by the colon of the subject.
When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.  To this point, it is noted that Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997).  
Applicant is advised to clarify the structure of the claimed composition/article and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in conditions for allowance.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9, 11-12, 22-29, 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 attempt to define the subject-matter in terms of the result to be achieved (e.g., a secretion inducing agent, to increase the amount of intestinal fluid, to increase the water content in the colon), which merely amounts to a statement of the underlying problem, without providing the technical features necessary for achieving this result.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Applicant provides a support to this point stating that the same compound can be used as a secretion inducing agent and as a therapeutic agent (see claims 23, 24; Examples).  Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Similar is applied to claim 22.  Clarification is required.  
In response to applicant’s argument that the instant specification provide numerous examples of secretion inducing agents, it is noted that specification and claims also teach that the same compound can be used as a secretion inducing agent and as a therapeutic agent (see above).  Further, prior art US 2010/0130426, US 2016/0235745 teach the use of a bile acid(s), salt(s) thereof and/or combination thereof; (e.g., chenodeoxycholic acid, chenodeoxycholate, cholic acid, cholate, deoxycholic acid, deoxycholate, hyodeoxycholic acid, etc.) as an enteroendocrine peptide secretion enhancing agent.  To this end, it is noted that the invention should be explained in such a way as to describe what the invention is, not what the invention does.  MPEP 2173. 05(g).  Therefore, it is the examiner’s position that, in the presence case, characterization of compounds that should be included into the claimed compositions by their assumed function and not by the structure essential for said compositions does not clearly define the scope of the claims.  Further, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claim 29 recites the limitation “a ratio of the first portion and the second portion” that is unclear, because it s not clearly stated what ratio should be used – mole ratio, weight ratio, etc. (see claim 31).  Clarification is required.  
Claims 2-4, 6-9, 11-12, 22-28, 31-34 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0130426, US 2016/0235745 - teaches pharmaceutical compositions comprising (i) a therapeutically effective amount of an enteroendocrine peptide secretion enhancing agent such as a bile acid(s), salt(s) thereof and/or combination thereof; (e.g., chenodeoxycholic acid, chenodeoxycholate, cholic acid, cholate, deoxycholic acid, deoxycholate, hyodeoxycholic acid, etc.); (ii) an absorption inhibitor of the enteroendocrine peptide secretion enhancing agent and/or additional therapeutic agent; and (iii) a carrier (e.g., hydroxypropyl methylcellulose, magnesium stearate, etc.), wherein said compositions can be coated, can be in form of tablets and/or capsules, and provide delivery of actives to the colon and/or rectum of the individual 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6-9, 11-12, 22-29, 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/569,881. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  An article configured for release of a therapeutic agent in a colon of a subject, comprising: (i) a first portion comprising a bile acid or a salt thereof, wherein the first portion is configured for immediate release in the colon of a subject;  (ii)  a second portion adjacent to the first portion, the second portion comprising a bile acid or a salt thereof, and wherein the second portion is configured for extended release in the colon of a subject; and (iii) a degradable or erodible coating associated with the article.   This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615